DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.
Status of Application
Applicant’s amendments filed on 06/07/2022 have been entered.
Claims 1-6 and 8-19 are currently pending.
Claims 14-19 have been withdrawn.
Claims 1 and 14 have been amended.
Claim 7 has been canceled. 
Claim Rejections - 35 USC § 103
Claims 1, 3-6, and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pervan et al. (US 2015/0197942) in view of Jackson et al. (US 2010/0086726), Meueller (DE 4313435), and Burckhardt (WO 2015/135914 A1).
Regarding Claim 1, 3, 8, and 9, Pervan teaches a building panel (Abstract) comprising a carrier board of mineral composite with a front surface and a rear surface (Claim 1 of Pervan; Fig. 1, Item 2; Paragraph 0017), a first layer of polyurethane adhesive on the front surface of the carrier board (Fig. 1, Item 3-5; Paragraph 0032-0035, 0064-0068), and a second layer of stone veneer that is adhered to the carrier board via an adhesive. (Fig. 1, Item 1; Paragraph 0019). 
Pervan teaches the carrier board can have a thickness of 5-22 mm thick. (Paragraph 0069). This overlaps the claimed range of 3 to 30 mm. Pervan teaches the veneer of 0.2 to 1 mm. (Paragraph 0021). This overlaps the claimed range of 0.1 to 4 mm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05). 
Pervan does not specifically teach the mineral composite board comprises a board of mineral wool.
Jackson teaches mineral composite fiber boards of mineral wood fibers (Abstract). Jackson teaches mineral fiber wool boards can be used in ceilings or walls. Jackson also teaches this board is better for the environment, due to the lack of formaldehyde (Paragraph 0002, 0010; Claim 1 of Jackson). Thus, as Jackson teaches mineral composite boards can be used as tiles for ceilings and walls and the boards of Jackson are better for the environment, it would have been obvious to one with ordinary skill in the art to use mineral wool boards of Jackson in the panel of Pervan. 
Pervan and Jackson do not teach the carrier board has a modified surface
Meueller teaches modifying the surface of mineral wool board (Paragraph 0002) with a spray of water and water glass. (Paragraph 0007). Meueller teaches this spray will waterproof the board. Thus, as Meueller teaches modifying the surface of the mineral board further protects the board, it would have been obvious to one with ordinary skill in the art to modify the surface of the board of Pervan and Jackson to protect the panel.
Pervan, Jackson, and Meueller do not specifically teach the elongation at break, the Shore A hardness or the density of the adhesive layer. 
Burckhardt teaches a polyurethane adhesive (Paragraph 0003) for use with ceramics, glass and stone. (Paragraph 0156).  Burckhardt teaches adhesive Example Z-10 having a elongation at break of 209%, a Shore A hardness of 46-82 after curing time, and density of 1.13 g/ml and adhesive Example Z-4 having a elongation at break of 201%, a Shore A hardness of 24-53 after curing and a density of 1.44 g/ml. (Pages 35-40). Burckhardt teaches a elongation at break range of 108-209%, Shore A hardness range of 19-82, and a density of 1.13-1.57 g/ml over examples Z1-Z10.  These ranges of properties for the adhesives of Burckhardt lie within or overlap the claimed ranges.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05).
Burckhardt teaches this polyurethane adhesive composition provides the advantage of being easy to mix, fast curing, and good physical properties, while offering good bonding to ceramics, glass and stone. (Paragraph 0011, 0156). Therefore, it would have been obvious to one with ordinary skill in the art to use the disclosed adhesives of Burckhardt, which has the claimed properties, as the polyurethane adhesive in Pervan to allow for faster and easier production of the panel. 
Regarding Claim 4-5, Pervan teaches the layer of adhesive is present in thickness of 0.1-2 mm. (Paragraph 0069). This overlaps the claimed range of 50 microns to 2 mm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05). While Pervan does not teach the thickness the adhesive is applied at, this seems to be a product-by-process limitation that does not give a clearly defined structural result. Therefore, as Pervan teaches a final thickness that overlaps the claimed applied thickness, one with ordinary skill in the art would reasonably expect to apply the thickness of the adhesive within the range of the final cured thickness of the adhesive.
Regarding Claim 6, Pervan teaches the adhesive can be present in 200-600 gsm or 100 to 300 gsm. (Paragraph 0068). This overlaps the claimed range of 50 to 5000 gsm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05).
Regarding Claim 10, Pervan teaches the thickness of the carrier board is 5-22 mm. (Paragraph 0069). This overlaps the claimed range of 3 to 20 mm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05).
Regarding Claim 11, Jackson teaches mineral fiber (Abstract) should have a density of 100-200 kg/m3. (Paragraph 0024). This overlaps the claimed range of 20 to 180 kg/m3. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05). Jackson teaches this range ensures good physical properties of the board. (Paragraph 0028). Thus, it would have been obvious to one with ordinary skill in the art to set the density of the board of Pervan to the claimed density for good physical properties of the mineral wool board.
Regarding Claim 12, Meueller teaches the water glass can be sodium silicate. (Paragraph 0008-0009).
Regarding Claim 13, Meueller teaches the solution can be sprayed onto the carrier board, which forms the modified surface. (Paragraph 0014). 

Claim 2 is rejected under 35 U.S.C. 103 for being unpatentable over Pervan, Jackson, Mueller, and Burckhardt in view of Suare et al. (US 2010/0143662).
Regarding Claim 2, Pervan do not teach additional layers between the adhesive and veneer layers.
Suare teaches decorative panels with stone veneers (Abstract; Paragraph 0023). Suare teaches applying additional resin sheet layers and adhesive layers between the veneer and adhesive layers (Fig. 2). Suare teaches these layers help stabilize the veneer and protect the stone veneer. (Paragraph 0036). Thus, as Suare teaches adding additional layers between a veneer and adhesive layers to stabilize the veneer, it would have been obvious to one with ordinary skill in the art to apply extra layers to the panel of Pervan. 
Response to Arguments
Applicant’s amendments have been fully considered.
Applicant argues one would not replace the wooden board of Pervan with a mineral board of Jackson for environmental reasons This argument is found unpersuasive, as the broad teaching of Pervan recites different types of carrier boards, such as wood boards, mineral composite board, a fibre cement board, a magnesium oxide cement board, a ceramic board, and a thermoplastic board (Paragraph 0017). One with ordinary skill in the art would select any of the possible boards, such as the mineral composite board, taught by Pervan. By teaching any mineral composite board is suitable, one with ordinary skill in the art would and pick the board taught by Jackson for improved environmental benefits.  
Applicant argues that one would use a thermoplastic board instead of the mineral composite board to be formaldehyde free. This argument is found unpersuasive, as it would have been obvious to one with ordinary skill in the art to select any board taught by Pervan, due to Pervan’s broad disclosure. 
Applicant argues Jackson does not teach mineral wool fibers panel can take layers. This argument is found unpersuasive. Applicant has not provided evidence that Jackson would be unable to take on adhesive for bonding.  Furthermore, it would be known to one with ordinary skill in the art that layers can be applied to mineral wool fiber boards. For example, Cao (CN 201424772 Y) teaches it was known in the prior art that layers can applied to mineral wood fiber boards via adhesive. (Page 1). 
The arguments regarding the amended elongation at break limitations have been considered and a new grounds of rejection has been issued. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 8:30am-3:30pm, 9:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Zhang/Primary Examiner, Art Unit 1781